Exhibit 99.07 Southern Company Financial Overview (In Millions of Dollars) Three Months Ended December Year-to-Date December % Change % Change Consolidated – Operating Revenues $ $ 7.4% $ $ 10.9% Earnings Before Income Taxes -18.6% 17.8% Net Income Available to Common -38.2% 20.3% Alabama Power – Operating Revenues $ $ 6.7% $ $ 8.1% Earnings Before Income Taxes -4.2% 10.7% Net Income Available to Common 55 85 -35.3% 5.7% Georgia Power – Operating Revenues $ $ 0.7% $ $ 8.5% Earnings Before Income Taxes 78 -48.0% 14.4% Net Income Available to Common 54 -52.7% 16.7% Gulf Power – Operating Revenues $ $ 15.9% $ $ 22.1% Earnings Before Income Taxes 34 30 11.3% 16.9% Net Income Available to Common 21 21 -1.1% 9.2% Mississippi Power – Operating Revenues $ $ -3.0% $ $ -0.6% Earnings Before Income Taxes 25 15 73.5% -6.3% Net Income Available to Common 16 10 58.9% 80 85 -5.6% Southern Power – Operating Revenues $ $ 32.9% $ $ 19.3% Earnings Before Income Taxes 50 36 38.1% -14.4% Net Income Available to Common 24 30 -19.6% -16.6% Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-K.
